ON PETITION FOR REHEARING
The cases cited by appellants in their petition for rehearing have been examined and we do not consider them to be at all in point here, in so far as they deal with agreements with attorneys for compensation. They are cases where the contract was not executory, as in the matter at bar, but were executed. The distinction is obvious. We cannot perceive that a rehearing would lead to any different result than that already reached in the cause, and accordingly the petition for rehearing is denied.
Rehearing denied.
KIMBALL, J., and METZ, District Judge, concur.